DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
Applicant’s amendment and arguments of September 21, 2021 has been fully and carefully considered. The arguments are not found to be persuasive for reasons of record in the Non-Final Office action and will be discussed as they pertain to the newly submitted claims.  The amendments which were made necessitated new grounds of rejections regarding 35 USC 112(b) as set forth below.  Action on the merits of pending claims 1, 2, 4, 6, 8-13, 15, and 17-19 follows: 
Claim Interpretation
Applicant is reminded that when interpreting a product by process claim, that the claim is examined as a product claim, and how one of ordinary skill making the product does not differentiate the product from a product which made by a different product.  Specifically, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), See MPEP 2113.  Based on the above analysis the method steps of soaking and providing a chia seed bubble type tea and wherein the composition does not include tapioca starch remains 
Claim Rejections - 35 USC § 112
Claims 1, 2, 4, 6, 8-13, 15, and 17-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In both of claims 1 and 18, the claims include the recitation of “ …as bubble beverage sold over market” which is indefinite and whether a product sold over maker is not a limitation which is positive, definite or a patentable limitation.  Whether a product is sold over market or saleable is not used making a patentability determination.  The beverage or food is a composition type claim.  Also in claim 1, the claim does not read properly “…adding the pearls of chia seeds to a food product as bubble beverage”.  Is applicant making a beverage or a food product?  Applicant is using these terms interchangeable in the claim.  
In claim 4, applicant should recite “wherein the chia seed is soaked in a liquid and the liquid is selected from the group consisting of aqueous, milk, fruit, tea, cocoa and coffee based liquids. 
In claim 6, applicant has already indicated in claim 1 that the food product is a beverage and the claim is not further limiting and redundant.

 Claims 9-12 depending form Claim 8 which depends from claim 2 and ultimately to claim 1, are improper for the following reasons:  Claim 1 as interpreted is directed to a food product and the food product is”…a bubble beverage sold over market wherein the food product does not contain tapioca starch”, as stated above, the food product as claimed and interpreted is a beverage. In claims 9, 10 and 12, the preamble should be directed to “A beverage of claim 8, wherein the beverage is cold coffee.”  Not the food product.  Regarding claim 11, applicant recites the food product is a pudding.  But, claim 1 recites that the food product is a beverage.  A pudding is not a beverage.
In claim 13, “flavoring agent” lacks positive antecedence.  Claim 4 recites flavoring agent.  Claim 6 recites a flavored beverage.
In claim 15, applicant recites “wherein the preparation further comprises” which lacks positive antecedence.  Applicant should have drafted the claim to recite wherein the chia seeds are soaked in a liquid volume to produce a chia seed 2-4 times its weight.  The claim is not clear, positive or meaningful.  It is not clear if applicant is trying to draft a claim to a method of making the chia seed pudding.
In claim 17, applicant’s step of adding the pearls of chia seed to the frozen food product lacks positive antecedence.   Further, the blending step is not permitted as drafted.  Perhaps claim 17 should be an independent claim?  The claim as drafted is not clear, positive or meaningful.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 8-13, 15, and 16-19 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Joanna Soh  by https://www.youtube.com/watch?v=p7HvNeEJ-EY, posted April 29, 2016.  Soh teaches making a chia pudding, which includes using soaking the chia seed in milk or green tea which is chilled in the refrigerator.  Joanna Soh teach specifically teach soaking overnight in the refrigerator which provides a temperature in the range of 32-40oF which is temperatures which refrigerators run and the dark environment proviso is met by the refrigerator which is dark thereby anticipating applicant’s invention as claimed.
Claim 17 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by
https://www.chefdehome.com/recipes/352/strawberry-chia-frozen-yogurt, posted May 9, 2014.  
	The recipe teaches making a frozen strawberry chia frozen yogurt by soaking the chia seed in water, followed by mixing with strawberry and milk, mixing and then freezing to produce a frozen chia seed yogurt which anticipates applicant’s invention as claimed.
Claim 1, 2, 4, 6, 8-13, 15, and 18-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Humblebee & me, “Chia Seed Bubble Tea”, published 4-26-2013.
Humblebee & Me teach adding chia seeds to a beverage by adding a tablespoon of chia seeds to a 500 milliliters of iced fruit tea.  The chia seed swell after 5 minutes of soaking and the beverage is suitable for consumption.  Humblebee & Me teach that the chia seeds when soaked expand into “little jelloid balls”.  Humblebee& Me teach that the chia seeds include omega-3 fatty acids, healthy fats, fiber, protein and calcium.  The beverage as taught by Humblebee & Me fully anticipates applicant’s method and/or beverage.  Applicant’s recitation of 3 teaspoons for 3 hours or 1 teaspoon per hour in 8 ounces of water, has been inherently met by the teachings of Humblebee & Me because the chia seeds inherently will swell and absorb about 10-12 times their weight in liquid.  This is an inherent characteristic of all chia seeds.  Applicant’s method of replacing tapioca balls in traditional Boba drinks and replaced with chia seeds has been fully taught and described by Humblebee & Me and anticipates applicant’s invention as claimed.  It is maintained that the Boba drink as taught and described by Humblebee & Me fully anticipates applicant’s invention.
Claims 1, 2, 4, 6, 8-13, 15, and 18-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by “Chocolate Rooibos Chia Seed Bubble Tea”, Jeannette’s Healthy Living, published May 22, 2014.
Rooibos Chia Seed Bubble Tea recipe and publically available disclosure is a bubble or Boba tea wherein the tapioca balls conventionally used in preparing bubble tea is replaced with chia seeds.  Rooibos Chia Seed Bubble Tea recipe teach that the replacing the tapioca with chia seed provides a nutrient dense beverage rich in omega-3 fatty acids higher in fiber and calcium and the chia seeds provide a good source of calcium, phosphorous and magnesium.  Rooibos is an organic chocolate blend which includes rooibos tea and cacao.  The recipe and instructions for preparing the chocolate Rooibos Chia seed bubble tea as prepared fully anticipates applicant’s claims.  [See entire document]
Response to Arguments
Applicant requested reconsideration of Joanna Soh references and the concept of providing a frozen food product.  When carefully reading claim 17 which recites blending the soaked chia seed with frozen fruit, this does not necessarily mean that the chia seed and frozen fruit are or results in a frozen product.  Applicant is to draft the claim properly.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., frozen) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Claim 17 is the only claim where the concept of freezing has to be met. The rejection as set forth below has a separate rejection regarding claim 17, to the strawberry chia frozen dessert.  Regarding applicant’s arguments regarding Wikipedia, and mass produced tapioca and replacing mass produced tapioca starch with chia seeds has been taught and recognized by the prior art.  Applicant’s discussion of a Jepson claim is most likely not understood correctly by applicant.  With a Jepson claim, there is an admission of the prior art and then applicant improves the prior art invention.  Applicant would have to show by way of evidence comparing the improvement of the cited references used against applicant in the rejection section results in a product or composition which new, novel and unobvious.  Applicant tries to persuade the Office that the on sale or Boba tea or bubble tea drinks sold did not include the chia seed as a replacement for tapioca balls this argument is not persuasive and not a proper argument when the art teaches using chia seed as a replacement for tapioca starch in making a beverage or pudding or frozen yogurt or frozen food.  Applicant’s arguments are not commensurate is scope to the claimed invention. It is maintained that Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Pursuant to MPEP 707(j), it is not apparent regarding any indication of allowable subject matter to the Examiner from reading the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771